Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/15/2016 12:05 PM CST




                                                         - 501 -
                                           Nebraska A dvance Sheets
                                            292 Nebraska R eports
                                                  STATE v. RUSSELL
                                                  Cite as 292 Neb. 501




                                        State of Nebraska, appellee, v.
                                        Darnell L. Russell, appellant.
                                                    ___ N.W.2d ___

                                         Filed January 15, 2016.   No. S-15-037.

                1.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules
                    apply, the admissibility of evidence is controlled by the Nebraska
                    Evidence Rules; judicial discretion is involved only when the rules make
                    discretion a factor in determining admissibility.
                2.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence
                    Rules commit the evidentiary question at issue to the discretion of the
                    trial court, an appellate court reviews the admissibility of evidence for
                    an abuse of discretion.
                3.	 Pretrial Procedure: Appeal and Error. Trial courts have broad dis-
                    cretion with respect to sanctions involving discovery procedures, and
                    their rulings thereon will not be reversed in the absence of an abuse
                    of discretion.
                4.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law, for which an appellate court has an obligation to reach an
                    independent conclusion irrespective of the determination made by the
                    court below.
                5.	 Trial: Evidence: Appeal and Error. On appeal, a defendant may not
                    assert a different ground for his objection to the admission of evidence
                    than was offered at trial.
                6.	 Appeal and Error. An objection, based on a specific ground and prop-
                    erly overruled, does not preserve a question for appellate review on any
                    other ground.
                7.	 Criminal Law: Pretrial Procedure: Appeal and Error. Discovery in
                    a criminal case is generally controlled by either a statute or court rule.
                    Therefore, unless granted as a matter of right under the Constitution
                    or other law, discovery is within the discretion of a trial court, whose
                    ruling will be upheld on appeal unless the trial court has abused
                    its discretion.
                                    - 502 -
                       Nebraska A dvance Sheets
                        292 Nebraska R eports
                             STATE v. RUSSELL
                             Cite as 292 Neb. 501

 8.	 Pretrial Procedure: Prosecuting Attorneys: Evidence: Words and
     Phrases. Whether a prosecutor’s failure to disclose evidence results in
     prejudice depends on whether the information sought is material to the
     preparation of the defense, meaning that there is a strong indication that
     such information will play an important role in uncovering admissible
     evidence, aiding preparation of witnesses, corroborating testimony, or
     assisting impeachment or rebuttal.
 9.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
     tence imposed within the statutory limits absent an abuse of discretion
     by the trial court.

   Appeal from the District Court for Douglas County: Gary B.
R andall, Judge. Affirmed.
   Daniel R. Stockmann for appellant.
   Douglas J. Peterson, Attorney General, and Austin N. Relph
for appellee.
  Wright, Connolly, McCormack, Miller-Lerman, Cassel,
and Stacy, JJ.
   Wright, J.
                       NATURE OF CASE
   Darnell L. Russell appeals from his conviction for con-
spiracy to commit unlawful possession with intent to deliver
a controlled substance, crack cocaine. Russell claims the court
erred in allowing a police officer to testify concerning the
meaning of certain cell phone calls and text messages between
Russell and other persons involved in the drug conspiracy.
He also claims the court erred in allowing a witness to testify
despite the State’s failure to timely disclose the person’s status
as a witness. Finally, Russell claims the court erred in convict-
ing him of a Class IB felony instead of a Class II felony and by
imposing an excessive sentence.
                   SCOPE OF REVIEW
  [1,2] In proceedings where the Nebraska Evidence Rules
apply, the admissibility of evidence is controlled by the
Nebraska Evidence Rules; judicial discretion is involved only
                              - 503 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

when the rules make discretion a factor in determining admis-
sibility. State v. Stricklin, 290 Neb. 542, 861 N.W.2d 367
(2015). Where the Nebraska Evidence Rules commit the evi-
dentiary question at issue to the discretion of the trial court,
an appellate court reviews the admissibility of evidence for an
abuse of discretion. Id.
   [3] Trial courts have broad discretion with respect to sanc-
tions involving discovery procedures, and their rulings thereon
will not be reversed in the absence of an abuse of discretion.
State v. Alford, 278 Neb. 818, 774 N.W.2d 394 (2009).
   [4] Statutory interpretation presents a question of law, for
which an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the determination made by
the court below. State v. Wang, 291 Neb. 632, 867 N.W.2d
564 (2015).
                             FACTS
                           Background
   The Greater Omaha Safe Streets Task Force is a coalition
of local, state, and federal law enforcement agencies that con-
ducts long-term investigations related to narcotics and violent
crime. In the summer of 2012, the task force began an opera-
tion to investigate the distribution of crack cocaine in Omaha,
Nebraska. Approximately 15 people were targeted during the
investigation, 8 of whom were ultimately arrested, includ-
ing Russell.
   Russell was charged with conspiracy to commit unlawful
possession with intent to deliver a controlled substance, crack
cocaine, under Neb. Rev. Stat. § 28-202 (Reissue 2008), a
Class IB felony. He was also charged with being a habitual
criminal under Neb. Rev. Stat. § 29-2221 (Reissue 2008), but
that charge was not pursued.
                      Pretrial Motions
   On the morning that Russell’s trial was set to begin, he filed
a motion to continue as well as a motion in limine to exclude
the testimony of F.L., a confidential informant. Both motions
                              - 504 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

were based on Russell’s assertion that F.L.’s identity was not
timely disclosed, in violation of the court’s discovery order.
During a hearing on the motions, Russell’s counsel explained
that he had received police reports during the discovery process
detailing the work of two separate confidential informants, but
was advised as to the identity of only one of them. Ten days
before trial, Russell received the State’s notice to endorse two
additional witnesses, one of whom was F.L. However, it was
not until 4 days prior to trial that Russell’s counsel was first
advised that F.L. was the identity of the second confidential
informant. Russell argued that because F.L.’s identity was not
timely disclosed, he was unable to properly investigate F.L.
prior to trial, and that therefore, a continuance or exclusion of
F.L.’s testimony was appropriate.
   In response, counsel for the State asserted that approxi-
mately 1 month before trial, he advised Russell’s counsel that
the State would be presenting testimony from two confidential
informants at trial, one of whom Russell’s counsel had already
deposed. Counsel for the State inquired at that time whether
Russell wished to depose the other confidential informant,
which Russell’s counsel declined to do. Counsel for the State
further explained that he filed a notice to endorse F.L. as a wit-
ness approximately 10 days before trial, as soon as he realized
that F.L.’s name was not included on the initial list of endorse-
ments. The State argued that there was no prejudice to the
defense because F.L. would not testify to anything that was not
articulated in the reports that Russell had received more than 3
months before trial, and F.L. would be available for Russell to
depose that evening.
   The court overruled both of Russell’s motions, concluding
there was no prejudice from the alleged discovery violation. It
emphasized that the substance of F.L.’s testimony was known
to Russell well before the trial was to begin, that F.L. would be
available for a deposition before his testimony would be pre-
sented at trial, and that Russell had sufficient time to deal with
any late disclosure.
                              - 505 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

                      Trial and Sentencing
   The evidence at trial established that the task force utilized
wiretaps, controlled buys, surveillance, and other investiga-
tory techniques to identify various persons in a crack cocaine
distribution chain. Briefly stated, officers began the investiga-
tion by using a confidential informant to conduct a number of
controlled buys from two street-level dealers, which in turn
provided the necessary probable cause for officers to obtain
warrants to intercept calls and text messages to and from the
cell phones of those street-level dealers. Using the information
gleaned from those intercepts, officers conducted physical sur-
veillance and were able to identify Russell as the supplier for
both of the street-level dealers. At that point, law enforcement
obtained a warrant to intercept calls and text messages from
Russell’s cell phone as well, which led officers up the distribu-
tion chain to Russell’s supplier.
   Throughout the course of Russell’s trial, the prosecution
played for the jury several of the intercepted cell phone calls
involving Russell and others in the distribution chain. Officer
James Paul, the lead investigator for this operation, was asked
on multiple occasions to testify as to the meaning of certain
drug-related code words and phrases that were used during the
calls. Before doing so, however, Officer Paul testified that he
had been in law enforcement for 22 years and had extensive
experience and training in the investigation of narcotics crimes.
Officer Paul indicated that he had participated in thousands
of narcotics investigations involving crack cocaine and had
interviewed hundreds of users and dealers in the area regarding
how crack cocaine is bought and sold. Through this experience,
Officer Paul gained a familiarity with various code words and
jargon used by people who are involved in the distribution of
crack cocaine.
   After the cell phone calls were played for the jury, Officer
Paul testified regarding the meaning of drug-related code words
and offered his opinion that Russell was discussing either buy-
ing or selling crack cocaine in the calls and text messages.
                              - 506 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

Russell objected to the testimony on the ground that it usurped
the jury’s factfinding role as to the meaning of the calls and
messages. The district court overruled Russell’s objections and
allowed Officer Paul to testify.
   At the conclusion of the trial, the jury found Russell guilty
of conspiracy to commit unlawful possession with intent to
deliver 140 grams or more of crack cocaine. A sentencing hear-
ing was subsequently held in the district court, during which
Russell argued that pursuant to § 28-202(4), his crime was
actually a Class II felony, rather than a Class IB felony. The
district court rejected Russell’s argument and sentenced him
on the Class IB felony to 20 to 25 years’ imprisonment, with
credit for 173 days served. Russell timely appeals.
                 ASSIGNMENTS OF ERROR
   Russell assigns that the district court erred by (1) allowing
Officer Paul to give his opinion regarding the meaning of cell
phone calls involving Russell that were intercepted by wiretap;
(2) allowing F.L. to testify despite the State’s untimely disclo-
sure of his identity, in violation of the court’s discovery order;
(3) finding Russell guilty of a Class IB felony rather than a
Class II felony; and (4) imposing a sentence that was excessive
and an abuse of discretion.
                            ANALYSIS
                    Testimony of Officer Paul
   Russell first contends that the district court erred in allow-
ing Officer Paul to give his opinion regarding the meaning of
the calls that were intercepted from Russell’s cell phone. He
argues that it was unclear whether Officer Paul testified as a
lay witness or as an expert witness, but that either way, the
testimony was inadmissible. Russell asserts that if Officer Paul
testified as a lay witness, his opinion was inadmissible because
it invaded the province of the jury in that the jury was itself
equipped to determine the meaning behind the cell phone calls.
If Officer Paul testified as an expert witness, Russell asserts
                               - 507 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                         STATE v. RUSSELL
                         Cite as 292 Neb. 501

that his opinion was inadmissible because his status as an
expert was not disclosed to Russell before trial.
   [5,6] The State argues that Russell cannot object to the evi-
dence on a different ground than was offered at trial. We agree.
On appeal, a defendant may not assert a different ground for
his objection to the admission of evidence than was offered at
trial. State v. Ramirez, 287 Neb. 356, 842 N.W.2d 694 (2014).
An objection, based on a specific ground and properly over-
ruled, does not preserve a question for appellate review on
any other ground. Id. Accordingly, our analysis is limited
to Russell’s claim that Officer Paul’s testimony invaded the
province of the jury, as that was the only basis upon which he
objected at trial.
   We review this assignment of error for abuse of discretion.
In proceedings where the Nebraska Evidence Rules apply,
the admissibility of evidence is controlled by the Nebraska
Evidence Rules; judicial discretion is involved only when
the rules make discretion a factor in determining admissibil-
ity. State v. Stricklin, 290 Neb. 542, 861 N.W.2d 367 (2015).
Where the Nebraska Evidence Rules commit the evidentiary
question at issue to the discretion of the trial court, an appel-
late court reviews the admissibility of evidence for an abuse of
discretion. Id.
   Neb. Evid. R. 701, Neb. Rev. Stat. § 27-701 (Reissue 2008),
provides that if the witness is not testifying as an expert, testi-
mony in the form of an opinion is limited to one that is ratio-
nally based on the perception of the witness and helpful to a
clear understanding of his testimony or the determination of a
fact in issue.
   This court has not previously addressed the propriety of a
police officer’s testifying as to the meaning of code words or
slang used by persons involved in drug trafficking. However,
Nebraska has essentially adopted rules 701 and 702 of the
Federal Rules of Evidence. We therefore look to the federal
courts, which apply Fed. R. Evid. 701 and 702. These courts
have determined that such opinion testimony in lay and expert
                              - 508 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

form is admissible provided that foundational or procedural
requirements are met.
   In U.S. v. Delpit, 94 F.3d 1134, 1145 (8th Cir. 1996), the
court stated: “There is no more reason to expect unassisted
jurors to understand drug dealers’ cryptic slang than antitrust
theory or asbestosis.” See, also, U.S. v. Rollins, 862 F.2d 1282
(7th Cir. 1988). Such testimony is helpful because the meaning
of narcotics code words and phrases is not within the common
understanding of most jurors.
   Here, several of the calls involved code words or slang
with which the ordinary juror would not be familiar but
which were understood by Officer Paul, who had many years
of experience investigating drug crimes in the Omaha area.
Other calls contained phrases or references that would not
make sense without information obtained from the investi-
gation. Cyphering the meaning and intent of the cell phone
calls involving Russell was something that the jury would be
unable to do without the interpretation of the slang or code
words used during the wiretapped calls. The district court did
not abuse its discretion in admitting Officer Paul’s testimony
regarding his opinion as to the meaning of the code words or
slang in the cell phone calls presented to the jury. There was
proper foundation for Officer Paul’s opinion. It was rationally
based upon his perception, and it was helpful to the determina-
tion of a fact in issue.
                       Testimony of F.L.
   Russell next argues that the district court abused its discre-
tion in denying his motions to continue or exclude the testi-
mony of F.L.
   F.L. was an informant who had agreed to conduct controlled
buys in lieu of being charged with felony possession of a
controlled substance. F.L. conducted a controlled buy from a
certain individual. It was the State’s theory that Russell sup-
plied the crack cocaine to the individual, who then sold it to
F.L. Russell claims he did not learn of the identity of F.L. until
4 days prior to the beginning of the trial. Russell’s motion
                              - 509 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

to continue the trial was overruled. His motion in limine to
exclude the testimony of F.L. pursuant to Neb. Rev. Stat.
§ 29-1919(3) (Reissue 2008) was also overruled.
   [7] Discovery in a criminal case is generally controlled by
either a statute or court rule. State v. Henderson, 289 Neb.
271, 854 N.W.2d 616 (2014). Therefore, unless granted as a
matter of right under the Constitution or other law, discovery
is within the discretion of a trial court, whose ruling will be
upheld on appeal unless the trial court has abused its discre-
tion. Id. Section 29-1919 sets forth various remedies the court
may employ when there is a claimed violation of a discov-
ery order.
   In its discovery order of December 17, 2013, the court
ordered mutual and reciprocal discovery pursuant to statute.
Neb. Rev. Stat. § 29-1912(1)(d) (Cum. Supp. 2014) requires
the prosecutor to disclose the names and addresses of wit-
nesses on whose evidence the charge is based. Before trial,
the prosecution advised Russell that the State would call two
informants to testify. Russell was aware of the identity of one
of those informants and had already deposed him. Although
the prosecutor did not identify the second informant as F.L.,
he did offer to allow Russell to depose him, which offer
Russell declined.
   [8] The record establishes that a month before the start of
the trial, the prosecution knew F.L. would testify, but did not
make that known to Russell until just 10 days prior to trial.
Whether a prosecutor’s failure to disclose evidence results in
prejudice depends on whether the information sought is mate-
rial to the preparation of the defense, meaning that there is a
strong indication that such information will play an important
role in uncovering admissible evidence, aiding preparation
of witnesses, corroborating testimony, or assisting impeach-
ment or rebuttal. State v. Ash, 286 Neb. 681, 838 N.W.2d
273 (2013).
   We conclude that the State’s late disclosure of the witness
did not hinder Russell’s preparation of his defense. Russell was
                              - 510 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

aware well before trial of the substance of F.L.’s testimony and
that the State planned to call him as a witness. Russell was
given an opportunity to depose F.L. several weeks before trial
but declined to do so. F.L.’s testimony at trial was similar to
that of the first informant, who had previously been deposed
by Russell. Russell admitted that he knew 2 weeks before
trial that F.L. was the second informant. Because the failure
to disclose F.L. as a witness until 4 days before trial did not
prejudice Russell, we conclude that the court did not abuse its
discretion in overruling the motions to continue trial or exclude
the testimony of F.L.
                     Classification of Crime
   Russell claims the court erred in concluding that his crime
was a Class IB felony rather than a Class II felony. Section
28-202(4) provides: “Conspiracy is a crime of the same class
as the most serious offense which is an object of the con-
spiracy, except that conspiracy to commit a Class I felony
is a Class II felony.” Statutory interpretation is a question of
law, for which an appellate court has an obligation to reach an
independent conclusion irrespective of the determination made
by the court below. State v. Wang, 291 Neb. 632, 867 N.W.2d
564 (2015).
   At the sentencing hearing, the district court found that
Russell had been convicted of a Class IB felony and there-
fore was subject to the penalty range for a Class IB felony
of a minimum of 20 years’ imprisonment and a maximum of
life imprisonment. Russell argues that a person charged with
a conspiracy is to face the same penalty as he would on the
underlying felony that is the subject of the conspiracy. Russell
argues there is an exception when the subject of the conspiracy
is a Class I felony. Under this exception, § 28-202(4) provides
that the conspiracy is a Class II felony. He argues that the
Legislature did not intend for conspiracy to commit a Class I
felony be punishable as a Class I felony, which imposes death
or life imprisonment. We agree, but this argument misses
the point.
                              - 511 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

   Russell was found guilty of conspiracy to distribute more
than 140 grams of crack cocaine. Possession with intent to
distribute more than 140 grams of crack cocaine is a Class IB
felony and not a Class I felony. Based on the weight of the
crack cocaine that was involved (more than 140 grams), the
most serious offense which was the subject of the con-
spiracy was a Class IB felony. Under the plain language of
§ 28-202(4), Russell’s conspiracy conviction is also a Class IB
felony because the “except clause” does not apply, since a
Class I felony was not involved.
   The problem with Russell’s argument is that the crime for
which Russell was convicted was not a Class I felony. Neb.
Rev. Stat. § 28-105 (Cum. Supp. 2014), which was in effect at
the time Russell was sentenced, provided in relevant part:
         (1) For purposes of the Nebraska Criminal Code and
      any statute passed by the Legislature after the date of
      passage of the code, felonies are divided into nine classes
      which are distinguished from one another by the follow-
      ing penalties which are authorized upon conviction:
      Class I felony . . .	 Death
      Class IA felony . . .	Life imprisonment
      Class IB felony . . .	Maximum—life imprisonment
      	Minimum—twenty years
                            imprisonment
      Class IC felony . . .	Maximum—fifty years imprisonment
      	Mandatory minimum—five years
                            imprisonment
      Class ID felony . . .	Maximum—fifty years imprisonment
      	Mandatory minimum—three years
                            imprisonment
Class II, III, IIIA, and IV felonies are not described herein.
   The plain language of § 28-105 establishes nine classes of
felonies, of which five are similar in the sense that the clas-
sification label begins with “I.” But this does not mean that
those five classes are all Class I felonies. A Class I felony
is not the same as a Class IB felony, and the penalties are
                              - 512 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                        STATE v. RUSSELL
                        Cite as 292 Neb. 501

different. The district court was correct in determining that
Russell’s offense was a Class IB felony and in sentencing
him accordingly.
                      Excessive Sentence
   [9] Russell argues that his sentence was excessive and
therefore an abuse of discretion. An appellate court will not
disturb a sentence imposed within the statutory limits absent
an abuse of discretion by the trial court. State v. Custer, 292
Neb. 88, 871 N.W.2d 243 (2015). Russell’s sentence was
within the applicable limits. The question is whether the court
abused its discretion in the sentence it imposed upon Russell.
The presentence investigation report shows that Russell had an
extensive criminal record, including multiple drug and firearm
charges, and that he committed this crime while on a super-
vised release. He was assessed as a very high risk to reoffend.
The sentence imposed by the court was within the statutory
requirements, and we conclude that the sentence was appropri-
ate. The court did not abuse its discretion in sentencing Russell
to 20 to 25 years’ imprisonment.
                         CONCLUSION
  For the reasons set forth herein, we affirm the judgment and
sentence of the district court.
                                                    A ffirmed.
  Heavican, C.J., not participating.